     Case 3:20-cv-01402-G-BH Document 1 Filed 06/01/20                    Page 1 of 6 PageID 1



                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

JOSE MELENDEZ,                                        §
     Plaintiff,                                       §
                                                      §
v.                                                    §      CIVIL ACTION NO. 3:20-cv-1402
                                                      §
M&T BANK, its successors and/or                       §
assigns,                                              §
       Defendant.                                     §

                              DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES JUDGE:

         Pursuant to 28 U.S.C. §§1441 and 1446, Defendant M&T BANK (“M&T” or “Defendant”)

gives notice and hereby remove this action from the 68th District Court of Dallas County, Texas, to

the United States District Court for the Northern District of Texas, Dallas Division, and in support

thereof would show unto the Court the following:

                                             A. Introduction

         1.        On March 2, 2020, Plaintiff Jose Melendez (hereinafter “Plaintiff”) filed Plaintiff’s

Original Verified Petition and Application for Temporary Restraining Order and Temporary

Injunction (hereinafter “Petition”) in the 68th District Court of Dallas County, Texas, styled Jose

Melendez v. M&T Bank, its successors and/or assigns., bearing Cause Number DC-20-03436.

         2.        Plaintiff’s lawsuit concerns the foreclosure proceedings relating to Plaintiff’s

mortgage loan secured by the property commonly known as 2112 Via Balboa, Carrollton, Texas

75006 (“Property”). Plaintiff asserts claims against Defendant is for breach of contract and violation

of the Texas Debt Collection Practices Act. Petition at P. 21-27. Plaintiff further seeks an injunction


DEFENDANT’S NOTICE OF REMOVAL                                                                   PAGE 1
00000007329766 / Melendez
    Case 3:20-cv-01402-G-BH Document 1 Filed 06/01/20                      Page 2 of 6 PageID 2



preventing Defendant from proceeding with foreclosure of the Property and attorney’s fees, costs of

court, and pre- and post-judgment interest. Petition at P. 18-20 titled Prayer.

         3.        Defendant was served with citation on May 4, 2020. Thus, Defendant timely files this

notice of removal within the 30-day time dictated by 28 U.S.C. §1446(b).

                                      B. Procedural Requirements

         4.        Venue is proper in the United States District Court for the Northern District of Texas,

Dallas Division, because the State Court Action is pending within this district and division. See 28

U.S.C. §1441(a); Also see 28 USC §124(a)(1).

         5.        Pursuant to 28 U.S.C. §1446(a), attached hereto as Exhibit A and incorporated by

reference is a true and correct copy of the entire file of record with the Court in the 68th District Court

of Dallas County, Texas, including all process, pleadings, and orders served.

         6.        Simultaneously with the filing of this Notice of Removal, Defendant is filing a notice

of the removal in the 68th District Court of Dallas County, Texas pursuant to 28 U.S.C. §1446(a),

which is attached hereto as Exhibit B, and will provide written notice of the filing of this Notice of

Removal to all parties as required by 28 U.S.C. §1446(a). Also, in accordance with Local Rule CV-

3.1, Defendant has filed contemporaneously with this Notice a civil cover sheet, a copy of which is

attached hereto as Exhibit C. Also in accordance with Local Rules, Defendant has filed

contemporaneously with this Notice a Supplement to JS 44 Civil Cover Sheet, a copy of which is

attached hereto as Exhibit D.

         7.        Defendant is filing its Disclosure Statement and Certificate of Interested Parties

pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, a copy of which is attached hereto as

Exhibit E.

DEFENDANT’S NOTICE OF REMOVAL                                                                     PAGE 2
00000007329766 / Melendez
    Case 3:20-cv-01402-G-BH Document 1 Filed 06/01/20                      Page 3 of 6 PageID 3




                                          C. Basis for Removal

         8.        Removal in this case is proper because this Court has diversity jurisdiction under 28

U.S.C. §§1332(a). Where there is complete diversity among parties and the amount in controversy

exceeds $75,000.00, an action may be removed to federal court.

         I.        Diversity of Citizenship

         9.        Plaintiff is a resident and citizen of Texas. See Petition, at ¶2. For the purposes of

diversity jurisdiction, a person is considered a citizen of the state where the person is domiciled.

Preston v. Tennet Healthsystem Mem. Med. Ctr., 485 F.3d 793, 797 (5th Cir. 2007).

         10.        Defendant M&T is a national banking association with its main office in New York

as designated in its articles of association. As a national banking association, M&T’s citizenship is

determined solely by its main office, as designated in its articles of association. Wachovia Bank v.

Schmidt, 546 U.S. 303, 307 (2006); 28 U.S.C. § 1348. Accordingly, M&T is a citizen of New York.

         11.       Because Plaintiff (Texas) and M&T (New York) are citizens of different states, there

is complete diversity between the parties. See 28 U.S.C. § 1332(c)(1).

          II.      Amount in Controversy

         12.       The Petition seeks injunctive relief preventing Defendant from foreclosing on the

Property. “In actions seeking declaratory relief or injunction relief the amount in controversy is

measured by the value of the object of the litigation.” Leininger v. Leininger, 705 F.2d 727, 729 (5th

Cir. 1983). Put another way, “[t]he amount in controversy, in an action for declaratory or injunctive

relief, is the value of the right to be protected or the extent of the injury to be prevented.” St. Paul

Reinsurance Co., Ltd. V. Greenberg, 134 F.3d 1250, 1252-1253 (5th Cir. 1998). “It is well

DEFENDANT’S NOTICE OF REMOVAL                                                                    PAGE 3
00000007329766 / Melendez
    Case 3:20-cv-01402-G-BH Document 1 Filed 06/01/20                   Page 4 of 6 PageID 4



established in actions in which declaratory or injunctive relief is sought, the amount in controversy

for jurisdictional purposes is measured by the direct pecuniary value of the right which the plaintiff

seeks to enforce or protect or the value of the object which is the subject matter of the suit.”

Martinez v. BAC Home Loans Servicing. LP, 777 F.Supp.2d 1039, 1044 (W.D.Tex.2010); see also

Hartford Ins. Group v. Lou–Con Inc., 293 F.3d 908, 910 (5th Cir.2002) (“The amount is controversy

is ‘the value of the right to be protected or the extent of the injury to be prevented.’”) (quoting

Leininger, 705 F.2d 727, 729 (5th Cir.1983)). The Fifth Circuit has held that when the right to the

property is at issue, the value of the property controls the amount in controversy. Waller v. Prof’l

Ins. Corp., 296 F.2d 545, 547–48 (5th Cir.1961); see also Nationstar Mortg. LLC v. Knox, 351 Fed.

Appx. 844, 848 (5th Cir.2009) (Waller extended to a suit seeking injunctive relief to prevent

foreclosure).

         13.       Pursuant   to   the   records   of   the   Dallas   County    Appraisal     District

(http://www.dallascad.org/) online, the Property is valued at $158,860.00. A true and correct copy of

the Dallas CAD property search results is attached hereto as Exhibit F and is incorporated herein.

                                               D. Prayer

         WHEREFORE, Defendant removes this action from the 68th District Court of Dallas County,

Texas, to the United States District Court for the Northern District of Texas, Dallas Division, so that

this Court may assume jurisdiction over the cause as provided by law.




DEFENDANT’S NOTICE OF REMOVAL                                                                  PAGE 4
00000007329766 / Melendez
    Case 3:20-cv-01402-G-BH Document 1 Filed 06/01/20                 Page 5 of 6 PageID 5




                                                     Respectfully submitted,

                                                     BARRETT DAFFIN FRAPPIER TURNER
                                                     & ENGEL, L.L.P.

                                                       /s/ Crystal Gee Gibson
                                                     Crystal Gee Gibson
                                                     State Bar No. 24027322
                                                     4004 Belt Line Rd., Ste. 100
                                                     Addison, Texas 75001
                                                     (972) 340-7901
                                                     (972) 341-0734 (Facsimile)
                                                     CrystalR@bdfgroup.com

                                                     ATTORNEY FOR DEFENDANT


                                CERTIFICATE OF SERVICE

     I certify that a copy of Notice of Removal has been served on all parties electronically via
CM/ECF and / or by U.S. Certified Mail, return receipt delivery, the parties below on June 1, 2020.

VIA E-SERVICE: JGH@JGHFIRM.COM
John G. Helstowski
13601 Preston Road, Suite E920
Dallas, Texas 75240
Attorney for Plaintiff

                                                      /s/ Crystal Gee Gibson
                                                     Crystal Gee Gibson




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 5
00000007329766 / Melendez
    Case 3:20-cv-01402-G-BH Document 1 Filed 06/01/20                      Page 6 of 6 PageID 6



                                LIST OF DOCUMENTS ATTACHED


         A.        Docket sheet from Case No. DC-20-03436, Plaintiff’s Petition filed March 2, 2020
                   all executed processes in the case, if any, all answers, if any, all orders, if any;

         B.        Notice of Filing of Notice of Removal to Federal Court filed in the 68th District Court
                   of Dallas County, Texas;

         C.        Civil Cover Sheet;

         D.        Supplement to JS 44 Civil Cover Sheet;

         E.        Disclosure Statement and Certificate of Interested Parties;

         F.        Printout from Dallas County Central Appraisal District; and

         G.        List of All Counsel of Record.




DEFENDANT’S NOTICE OF REMOVAL                                                                     PAGE 6
00000007329766 / Melendez
